Title: From Benjamin Franklin to Joseph Galloway, 23 May 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, May 23. 1767
I wrote to you a few days since via New York, and purpose writing again by a Ship that sails from hence in a few Days. It was intended at the Post Office, as this Packet arriv’d long after the time she was expected, to keep her till next Month; but some Reasons have suddenly alter’d that Resolution, and I have just heard that the Mail is to be dispatch’d to night. So that I have only time to say, things continue here in the same uncertain State, and Changes confidently talk’d of in the Ministry, which appears not very strong, thro’ Lord Chatham’s Illness, and Divisions among the rest. But I hope they will continue. Tho’ Yesterday in a Vote on the Massachusetts Affair in the Lords House, the Opposition were within 6 of the Ministry; and the King’s Brother, the Duke of York, voted against them, which looks ill. I am, Dear Friend, Yours affectionately
B Franklin
Joseph Galloway Esqr
 Endorsed: Benja. Franklin May 23 1767
